DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on December 16, 2021. Claims 1-18 are pending with claims 5 and 17-18 being previously withdrawn. The indefiniteness rejections are withdrawn due to the amendments.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-9), filed December 16, 2021, with respect to the rejection(s) of claim(s) 1-4 and 6-16 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AAPA (pars. 3-5) in view of Stenbaek (US 2011/0036482) and in further view of Vargas (US 2007/0084906).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (ex. “means clamping mechanism” in claim 15). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function (ex. “a paste-like, curable, sealing means”).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a removal tool” in claim 1, “fixation device” in claim 10, and “clamping mechanism” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 2 recites “by means clamping mechanism” which does not make grammatical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “root front surface” which appears to have antecedent basis in claim 1, line 2-3. It is unclear whether applicant is referencing the previously established “a root front surface”, or is referencing another “root front surface”.
	Claim 1 further recites “the recess surrounding the plurality of bores” in lines 7-8, however the recess is defined in line 5 as surrounding “at least one bore of the plurality of bores”. It is unclear whether the recess must surround all of the bores or whether recess surrounds one or more bores of the plurality of bores. Note that the claim previously recited that “the processed front surface surrounding the plurality of bores”, and the amendment changing “processed front surface” to “recess” raises indefiniteness issues since the recess only forms a specific portion of the processed front surface.
	Claim 1 recites “a method for repairing a root of a rotor blade of a wind turbine” in line 1, however has deleted “blade” from the body of the claim, and only references “the plurality of bores”. It is unclear whether the reference to “the plurality of bores” in line 5 makes the method claim positively recite the root of a rotor blade of a wind turbine structure established in the preamble. 
	Claim 7 recites “a recess” in line 2, however there is already antecedent basis for a “recess” in claim 1. Accordingly, it is unclear whether “a recess” in claim 7 is referencing the previously established recess in claim 1 or is requiring another recess.
	Claims 2-4 and 6-16 are indefinite based on their dependence on the above claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Stenbaek (US 2011/0036482) and in further view of Vargas (US 2007/0084906).
In regards to claim 1 AAPA (pars. 3-5) comprises a root of a rotor blade of a wind turbine, the root comprising a plurality of bores (“bores”, par. 3) for receiving a bolt (“blade bolts”, par. 3) and extending form a root front surface (“root front surface”, par. 3) into the rotor blade (par. 3), and a worn portion of root front surface (pars. 4-5).
AAPA does not disclose a method for repairing the root, the method comprising:
removing the worn portion to form a recess surrounding at least one bore of the plurality of bores, using a removal tool; and
attaching at least one shim plate to the recess surrounding the plurality of bores.
Stenbaek discloses a method for repairing a composite component, the method comprising:
removing a worn portion (2) to form a recess (3), using a removal tool (ex. CNC milling cutter, par. 56); and
attaching at least one shim plate (4) to the recess.
AAPA discloses a root of a rotor blade with wear, however does not set a method for repairing the worn area. Stenbaek, which is analogous art directed to a repair process of a composite component, discloses removing a worn portion and attaching a shim plate which provides a repair method that is efficient and easy to implement (pars. 4-6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to repair the root of the blade of AAPA by removing the worn portion 
Furthermore, the modified method of AAPA comprises wear areas at the root front surface which appear to be at the blade bolt area (par. 5), however it is unclear whether the recess formed would surround at least one bore of the plurality of bores.
 Vargas discloses a repair process for a damaged a bolt hole (par. 15) with a recess (410, 416, Fig. 4a, par. 23) formed surrounding at least one bore (402, 406) of the plurality of bores (Figs. 4A-4C).
The modified method of AAPA comprises forming a recess, however does not fairly set forth that the recess surrounds at least one bore of the plurality of bores. Vargas, which is analogous art directed to a repair process of a damaged bolt hole, discloses forming a recess surrounding a bore which enables repair of hole defects without enlarging the hole and removing excessive material (Vargas pars. 2, 15). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method for repairing a root of AAPA by forming a recess surrounding at least one bore of the plurality of bores, as taught by Vargas, to repair hole defects without enlarging the hole and removing excessive material (Vargas par. 2).
Note that the milling cutters of Stenbaek (ex. CNC milling cutter, par. 56) that form the recess is interpreted under 35 U.S.C. 112(f) as a removal tool that removes a worn portion of the component to accomplish the claimed function, and equivalents thereof.
In regards to claim 2, the modified method of AAPA comprises only an area surrounding the at least one bore is processed with the removal tool (Vargas Fig. 4A, par. 23).
In regards to claim 3, the modified method of AAPA comprises the at least one shim plate (4), having only one opening (Vargas Fig. 4C), surrounding only the at least one bore is used (Vargas Fig. 4C).
In regards to claim 4, the modified method of AAPA comprises the at least one shim plate, having only one opening, with a ring form, an oval form or with a rectangular (Stenbaek Fig. 1b) or polygonal form is used, or that the at least one shim plate, having more than one openings, with a bended 
In regards to claim 6, the modified method of AAPA comprises only one layer of the at least one shim plate is attached (Stenbaek Fig. 1), or that two or more shim plates are stacked above each other (Stenbaek Fig. 5).
In regards to claim 7, the modified method of AAPA comprises the at least one shim plate is inserted with a form fit into the recess at the processed root front surface (Stenbaek par. 49, “matching”).
In regards to claim 8, the modified method of AAPA comprises the at least one shim plate or the stacked shim plates are arranged flush with the adjacent, unprocessed root front surface (Stenbaek Fig. 1C, pars. 49, 53).
In regards to claim 9, the modified method of AAPA comprises the root front surface is processed to a depth of 0.1 - 10 mm relative to the unprocessed root front surface (Stenbaek par. 38), and that the at least one shim plate used has a thickness of 0.1 - 10 mm (Stenbaek par. 38).
In regards to claim 10, the modified method of AAPA comprises the at least one shim plate or the stacked shim plates are fixed to the root by means of a fixation device (see “gluing”, “holding means”, Stenbaek par. 29, 54, Fig. 5).
Note that the glue and holding means that secures the patch to the recess is interpreted under 35 U.S.C. 112(f) as a fixation device that fixes the at least one shim plate to the root to accomplish the claimed function, and equivalents thereof.
In regards to claim 11, the modified method of AAPA comprises the at least one shim plate having a sealing (painting, Stenbaek par. 49; coating 6, Stenbaek par. 53) provided at least at a side facing away from the root front surface is used.
In regards to claim 12, the modified method of AAPA comprises the sealing (ex. paint) is a curable sealing means.
In regards to claim 13, the modified method of AAPA comprises the at least one shim plate of composite material (Stenbeak Figs. 2-6), or a fiber material (7) is used.
.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Stenbaek (US 2011/0036482) and in view of Vargas (US 2007/0084906), and in further view of Garcia (US 2019/0264660).
	In regards to claim 15, the modified method of AAPA contains all of the claimed elements as set forth in the rejection of claim 1, except the removal tool is attached to the root by means of a clamping mechanism engaging at an inner surface and an outer surface of the root, or that the removal tool is fixed to the root by means of one or two bolts inserted into the plurality of bores adjacent to the area to be processed.
	Garcia discloses a removal tool (14) is fixed to the root by means of one or two bolts inserted into a plurality of bores (2) adjacent to the area to be processed (pars. 44-45, Fig. 7).
	The modified method of AAPA includes a cutting process on the front root surface of a rotor blade, however does not establish how the removal tool is secured. Garcia, which is also directed to a cutting process on a wind turbine blade root, discloses the removing tool fixed to the root by bolts assembled into the plurality of bores adjacent to the area to be processed to assemble the tool with an adjustable support system (par. 44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of AAPA, by providing the removal tool is fixed to the root by means of one or two bolts inserted into the plurality of bores adjacent to the area to be processed, as taught by Garcia, to assemble the tool with an adjustable support system.
	In regards to claim 16, the modified method of AAPA contains all of the claimed elements as set forth in the rejection of claim 1, except the removing tool comprising a tool frame which is to be attached to the blade and an exchangeable tool head is used, and/or that that the removing tool with a processing dust removal device is used

	The modified method of AAPA includes a cutting process on the front root surface of a rotor blade, however does not establish how the removal tool is secured and the tool head. Garcia, which is also directed to a cutting process on a wind turbine blade root, discloses using a removing tool comprising a tool frame attached to the blade and an exchangeable tool head to provide an adjustable support system (par. 44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of AAPA, by using a removing tool comprising a tool frame attached to the blade and an exchangeable tool head, as taught by Garcia, to provide an adjustable support system capable of performing different operations (Garcia par. 44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/20/2022


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/28/2022